          Case 1:18-cv-01922-ABJ Document 17 Filed 07/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                    )
                                          )               Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                         )
                                          )
v.                                        )
                                          )
KARYN A. TEMPLE, in her official capacity )
as Register of Copyrights, United States  )
Copyright Office et al.,                  )
                                          )
       Defendants.                        )
__________________________________________)

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Pursuant to Fed. R. Civ. P. 56, Karyn A. Temple, Register of Copyrights, United States

Copyright Office, in her official capacity, and William P. Barr, Attorney General of the United

States, 1 in his official capacity (“Defendants”), respectfully move this Court to enter summary

judgment for Defendants. In accordance with the Court’s Local Rules, this motion is

accompanied by a statement of the specific points of law and authority that support the motion, a

statement of undisputed material facts, and a proposed order.

Dated: July 3, 2019                          Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director

                                             JESSIE K. LIU
                                             United States Attorney



1
 Pursuant to Federal Rule of Civil Procedure 25(d)(1), William P. Barr is automatically
substituted for his predecessor, Jefferson B. Sessions, Attorney General of the United States.

                                                1
Case 1:18-cv-01922-ABJ Document 17 Filed 07/03/19 Page 2 of 2




                             /s/ Daniel Riess
                           DANIEL RIESS (Texas Bar No. 24037359)
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Washington, D.C. 20005
                           Tel: (202) 353-3098
                           Fax: (202) 616-8460
                           Daniel.Riess@usdoj.gov
                           Attorneys for Defendants




                              2
